 

Exhibit 10.2

March 2, 2017

Wilks Brothers, LLC

17010 IH-20

Cisco, TX 76437

Attention: Morgan Neff and Matthew Wilks

 

William C. Morris

c/o CARBO Ceramics Inc.
575 North Dairy Ashford, Suite 300
Houston, Texas 77079

 

Robert S. Rubin

c/o CARBO Ceramics Inc.
575 North Dairy Ashford, Suite 300
Houston, Texas 77079

 

Gary A. Kolstad

c/o CARBO Ceramics Inc.
575 North Dairy Ashford, Suite 300
Houston, Texas 77079

 

Ladies and Gentlemen:

Reference is made to (i) that certain Amended and Restated Credit Agreement (the
“Credit Agreement”), dated as of March 2, 2017, pursuant to which Wilks
Brothers, LLC, a Texas limited liability company (the “Stockholder”), has agreed
to provide certain financing to the CARBO Ceramics Inc., a Delaware corporation
(the “Company”), and (ii) that certain Warrant (the “Warrant”), dated as of the
date hereof, between the Company and the Stockholder.  Certain capitalized terms
used in this letter agreement shall have the meanings ascribed to such terms in
Section 6.

In order to induce the parties to enter into the Credit Agreement and the
Warrant and for other good and valuable consideration, the Company, each
Supporting Stockholder (solely with respect to his obligations under Section
3(b) and Article 7), and the Stockholder have agreed to enter into this letter
agreement (this “Stockholder Agreement”).

1. Standstill Restrictions.  

(a) The Stockholder shall not, and shall cause its Affiliates not to, Transfer
any Voting Securities to any Person or Group who, to the Stockholder’s actual
knowledge, after giving effect to such Transfer, would Beneficially Own ten
percent (10%) or more of the outstanding Voting Securities; provided that the
foregoing restriction shall not apply to a Transfer to any Person or Persons who
are acquiring majority control of the Company pursuant to a merger, tender offer
or similar business combination transaction approved or recommended by the
Board.  This

1

--------------------------------------------------------------------------------

 

provision shall terminate and be of no further force and effect with respect to
the Stockholder on the first date when the Stockholder and its Affiliates
Beneficially Own less than five percent of the outstanding Voting
Securities.  Any Transfer or attempted Transfer of Voting Securities in
violation of this Section 1(a) shall, to the fullest extent permitted by
applicable Law, be null and void ab initio, and the Company shall not, and shall
instruct its transfer agent and other third parties not to, record or recognize
any such purported transaction on the share register of the Company.

(b) From and after the date hereof until the six-month anniversary of the date
on which the Stockholder and its Affiliates cease to Beneficially Own Voting
Securities representing at least five percent (5%) (the “Ownership Threshold”)
of the Voting Securities outstanding at such time, the Stockholder agrees that,
without the prior written consent of the Board, the Stockholder shall not, and
shall cause each of its Affiliates and its and their representatives acting on
their behalf not to, directly or indirectly, alone or acting together with any
other Person, except as otherwise expressly set forth in this Section 1(b):

 

(i)

acquire, offer to acquire or agree to acquire Beneficial Ownership of any Voting
Securities that would result in the Stockholder, together with the Stockholder’s
Affiliates, Beneficially Owning Voting Securities in excess of fifteen percent
(15%) of the Voting Securities outstanding at such time (the “Ownership Limit”);

 

(ii)

acquire, offer to acquire or agree to acquire the Company or any assets of the
Company or any of its subsidiaries that are material to the operations,
financial condition or prospects of the Company and its subsidiaries, taken as a
whole;

 

(iii)

initiate or make a proposal for any merger, tender, takeover or exchange offer,
business combination, reorganization, restructuring, recapitalization or other
extraordinary transaction with respect to the Company and any of its
subsidiaries;

 

(iv)

seek the nomination, appointment or removal of any directors of the Board or
seek a change in the composition or size of the Board;

 

(v)

make or cause to be made any press release or similar public announcement or
public communication relating to the way it intends to, or does, vote its Voting
Securities at any meeting of the stockholders of the Company or in connection
with any action by written resolution at or in which Voting Securities are
entitled to vote (other than as required by law);

 

(vi)

deposit any Voting Securities into a voting trust or subject any Voting
Securities to any proxy, arrangement or agreement with respect to the voting of
such Voting Securities or other agreement having a similar effect;

2

--------------------------------------------------------------------------------

 

 

(vii)

initiate, propose or otherwise solicit stockholders for the approval of any
stockholder proposal or solicit proxies or consents, or in any way participate
in, directly or indirectly, any “solicitation” of “proxies” to vote or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act, as in effect on the date hereof) with respect to any
Voting Securities;

 

(viii)

initiate or make a proposal for any matter to be voted on by the Company’s
stockholders, or call or request a call for any meeting of the Company’s
stockholders;

 

(ix)

form, join or in any way participate in a Group with respect to any Voting
Securities;

 

(x)

make any public communication or disclosure or enter into any agreement or
arrangement inconsistent with the foregoing (other than as required by law);

 

(xi)

assist, advise, induce or attempt to induce (or provide any confidential
information of the Company or any of its subsidiaries for the purpose of
assisting, advising, inducing or attempting to induce) any third party with
respect to, or take any affirmative action to do, any of the foregoing; or

 

(xii)

request the Company to amend, waive or terminate any of the provisions of this
Section 1(b).

2. Registration Rights.  On the date hereof, the Company and the Stockholder
shall enter a registration rights agreement in substantially the form attached
hereto as Exhibit A (the “Registration Rights Agreement”).

3. Stockholder Approval.  

(a) The Company shall, at the Company’s 2017 annual meeting and in accordance
with Section 312.03(b) of the New York Stock Exchange Listed Company Manual,
submit a proposal seeking the approval, by an affirmative vote of the holders of
a majority of the votes cast of the Voting Securities, of the issuance of
523,022 shares of Common Stock to the Stockholder pursuant to and in accordance
with the terms of the Warrant (the “Stockholder Approval”).  The Board shall (i)
recommend to the Company’s stockholders the approval of the issuance of such
shares to the Stockholder (the “Board Recommendation”), and (ii) include the
Board Recommendation in the Company’s 2017 annual proxy statement.

(b) The Stockholder, and each of William C. Morris, Robert S. Rubin and Gary A.
Kolstad (collectively, the “Supporting Stockholders”), irrevocably and
unconditionally hereby agrees that at the Company’s 2017 annual meeting (and any
adjourned or postponed meeting thereof), the Stockholder and each Supporting
Stockholder shall, and shall cause all of its or his Affiliates that hold Voting
Securities to, (i) appear at such meeting or otherwise cause all of their Voting
Securities over which they have acquired Beneficial Ownership after the date
hereof (including any Voting Securities acquired by means of purchase, dividend
or distribution, any

3

--------------------------------------------------------------------------------

 

stock options to acquire Common Stock or warrants or the conversion of any
convertible securities or otherwise), which they own as of the applicable record
date, to be counted as present thereat for purposes of calculating a quorum and
(ii) vote or cause to be voted (including by proxy, if applicable) all such
Voting Securities in favor of the Stockholder Approval.  Nothing contained in
this Section 3(b) shall require the Stockholder, the Supporting Stockholders or
any of their respective Affiliates to convert, exercise or exchange any option,
warrants or convertible securities in order to obtain any underlying Voting
Securities.

4. Representations and Warranties of the Stockholder.  The Stockholder
represents and warrants to the Company as of the date hereof that:

(a) The Stockholder and its Affiliates are the sole record and Beneficial Owners
of the Voting Securities set forth on Annex A opposite the Stockholder’s or such
Affiliate’s name and such securities constitute all of the securities of the
Company owned of record or Beneficially Owned by the Stockholder and its
Affiliates.

(b) The Stockholder is duly organized, validly existing and in good standing
under the Laws of its jurisdiction of organization.  The Stockholder has full
power and authority to execute and deliver this Stockholder Agreement and the
Warrant, to perform its obligations under the Stockholder Agreement and the
Warrant and to consummate the transactions contemplated hereby and thereby.

(c) Neither the execution and delivery of this Stockholder Agreement or the
Warrant by the Stockholder, nor the consummation of the transactions
contemplated hereby and thereby, nor compliance by the Stockholder with any of
the terms or provisions hereof and thereof will (i) violate any provision of the
Stockholder’s organizational documents or (ii) conflict with, violate any
provision of, or require the consent or approval of any Person under applicable
Law or any contract or agreement to which the Stockholder is a party, except for
any such conflicts or violations, or consents or approvals the failure to
receive which will not, individually or in the aggregate, be reasonably be
expected to prevent or materially delay the closing of the transactions
contemplated by the Credit Agreement or this Stockholder Agreement or the
performance by the Stockholder of any of its obligations under this Stockholder
Agreement or the Warrant.

(d) The execution, delivery and performance of this Stockholder Agreement and
the Warrant by the Stockholder have been duly authorized by all necessary action
on the part of the Stockholder.  This Stockholder Agreement and the Warrant have
been duly executed and delivered by the Stockholder and, assuming the due
authorization, execution and delivery by each of the other parties hereto and
thereto, constitute valid and binding obligations of the Stockholder,
enforceable against the Stockholder in accordance with their terms, except as
may be limited by bankruptcy, insolvency, moratorium, reorganization or similar
Laws affecting the rights of creditors generally and the availability of
equitable remedies.

(e) The Stockholder has conducted its own independent investigation, review and
analysis of, and reached its own independent conclusions regarding, the
business, operations, assets, condition (financial or otherwise) and prospects
of the Company.  The Stockholder acknowledges that it and its representatives
have been provided such access to the personnel,

4

--------------------------------------------------------------------------------

 

properties, premises, records and other documents and information of and
relating to the Company as it has requested for such purpose.  In entering into
this Stockholder Agreement and the Warrant, and the entry by Stockholder into
the Credit Agreement, the Stockholder acknowledges that it has relied solely
upon its own investigation, review and analysis and has not relied on and is not
relying on any representation, warranty or other statement (whether written or
oral) made by, on behalf of or relating to the Company except for the
representations and warranties expressly set forth in ‎Section 5 of this
Stockholder Agreement and any representations and warranties of the Company
expressly set forth in the Warrant and the Credit Agreement (and, with respect
to such representations and warranties, subject to any limitations included in
such agreement).

5. Representations and Warranties of the Company.  The Company represents and
warrants to the Stockholder as of the date hereof that:

(a) The Company is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization.  The Company has full power and
authority to execute and deliver this Stockholder Agreement and the Warrant, to
perform its obligations under the Stockholder Agreement and the Warrant and to
consummate the transactions contemplated hereby and thereby.

(b) Neither the execution and delivery of this Stockholder Agreement or the
Warrant by the Company, nor the consummation of the transactions contemplated
hereby and thereby, nor compliance by the Company with any of the terms or
provisions hereof and thereof will (i) violate any provision of the
organizational documents of the Company or (ii) conflict with, violate any
provision of, or require the consent or approval of any Person under applicable
Law or any contract or agreement to which the Company is a party, except for any
such conflicts or violations, or consents or approvals the failure to receive
which will not, individually or in the aggregate, be reasonably be expected to
prevent or materially delay the closing of the transactions contemplated by the
Credit Agreement or this Stockholder Agreement or the performance by the Company
of any of its obligations under this Stockholder Agreement or the Warrant.

(c) The execution, delivery and performance of this Stockholder Agreement and
the Warrant by the Company have been duly authorized by all necessary action on
the part of the Company.  This Stockholder Agreement and the Warrant have been
duly executed and delivered by the Company and, assuming the due authorization,
execution and delivery by each of the other parties hereto and thereto,
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as may be limited by bankruptcy,
insolvency, moratorium, reorganization or similar Laws affecting the rights of
creditors generally and the availability of equitable remedies.

(d) As of the date of this Stockholder Agreement, (A) the authorized capital
stock of the Company consists of 80,000,000 shares of Common Stock and 5,000
shares of preferred stock, par value $0.01 per share; (B) (x) 27,141,558 shares
of Common Stock are issued and outstanding and (y) no shares of preferred stock
of the Company are issued and outstanding; and (C) all outstanding shares of
Common Stock have been duly authorized and validly issued and

5

--------------------------------------------------------------------------------

 

are fully paid and nonassessable and have been issued in compliance with all
applicable preemptive, participation, rights of first refusal and other similar
rights.

(e) Other than pursuant to this Stockholder Agreement and other than shares of
Common Stock issued and issuable pursuant to options and other rights granted
under the 2009 CARBO Ceramics Inc. Omnibus Incentive Plan or 2014 CARBO Ceramics
Inc. Omnibus Incentive Plan, as the same may be amended from time to time, there
are (A) no securities, options, warrants, calls, pre-emptive exchange,
conversion, purchase or subscription rights, or other rights, agreements,
arrangements or commitments of any kind, contingent or otherwise, that require
the Company to issue, sell or otherwise cause to become outstanding, any shares
of capital stock or other equity interest in the Company or require the Company
to grant or enter into any such option, warrant, call, subscription, conversion,
purchase or other right, agreement, arrangement or commitment, and no
authorization has been given therefor, and (B) no commitments or agreements of
any kind to which the Company or any subsidiary is bound obligating the Company
to either (x) repurchase, redeem or otherwise acquire any shares of the
Company’s capital stock or (y) accelerate the vesting or exercisability of any
instrument referred to in clause (A) of this paragraph, as a result of entry
into this Agreement either alone or upon the occurrence of any additional
subsequent events.

(f) There is no pending action, suit, claim, inquiry, investigation, audit or
proceeding by or before any governmental authority, or any arbitration,
mediation or other similar proceeding (each of the foregoing, a “Proceeding”),
and to the knowledge of the Company, there is no Proceeding threatened in
writing against the Company or any of its subsidiaries, that seeks to prevent,
delay or impair the transactions contemplated hereby or any action taken or to
be taken pursuant hereto.

(g) The Company has timely filed and furnished all required reports, schedules,
forms, certifications, prospectuses, and registration, and other statements with
the Securities and Exchange Commission since January 1, 2015 (collectively and
together with all documents filed on a voluntary basis on Form 8-K, and in each
case including all exhibits and schedules thereto and documents incorporated by
reference therein, the “SEC Documents”).  As of their respective effective dates
and as of their respective SEC filing dates, the SEC Documents complied in all
material respects with the requirements of the Securities Exchange Act of 1934,
as amended, the Securities Act of 1933, as amended, and the Sarbanes-Oxley Act
of 2002, as the case may be, in effect at such time and applicable to such SEC
Documents, and none of the SEC Documents as of such respective dates or, if
amended, as of the date of such most recent amendment prior to the date hereof,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

6. Definitions.  Capitalized terms used but not otherwise defined in this
Stockholder Agreement shall have the meanings ascribed to such terms in the
Warrant.  As used in and for purposes of this Stockholder Agreement, the
following terms have the following meanings:

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person;
provided, however, that the Company, any of its subsidiaries, or any of the
Company’s other controlled Affiliates, in

6

--------------------------------------------------------------------------------

 

each case, will not be deemed to be Affiliates of the Stockholder for purposes
of this Stockholder Agreement.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”) when used with respect to any Person, means the
possession, directly or indirectly, of the power to cause the direction of
management or policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

“Beneficial Owner” and words of similar import have the meaning assigned to such
terms in Rule 13d-3 promulgated under the Exchange Act as in effect on the date
of this Stockholder Agreement; provided, however, that for purposes of this
Stockholder Agreement, a Person shall be deemed to be the beneficial owner of
(i) any securities which may be acquired by such Person upon the exercise of any
rights (irrespective of whether the right to acquire such securities is
exercisable immediately or only after the passage of time, including the passage
of time in excess of sixty (60) days, the satisfaction of any condition, the
occurrence of any event or any combination of the foregoing) and (ii) any
securities which are the subject of any Derivatives Contract (without regard to
any short or similar position under the same or any other Derivatives Contract)
to which such Person is a Receiving Party.  The term “Beneficially Own” has a
meaning correlative to the foregoing.

“Board” means the Board of Directors of the Company or any duly authorized
committee thereof.

“Derivatives Contract” means a contract between two parties (the “Receiving
Party” and the counterparty) that is designed to produce economic benefits and
risks to the Receiving Party and/or voting rights that correspond substantially
to the ownership by the Receiving Party of a number of securities specified or
referenced in such contract, regardless of whether obligations under such
contract are required or permitted to be settled through delivery of cash,
securities or other property.

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

“Transfer” by any Person means, with respect to any Voting Securities, directly
or indirectly, to sell, transfer, assign, pledge, encumber, hypothecate or
similarly dispose of, either voluntarily or involuntarily, the Voting Securities
Beneficially Owned by such Person or of any interest (including any voting
interest) in the Voting Securities Beneficially Owned by such Person; provided,
however, that a Transfer shall not include (i) the exercise of the Warrant or
(ii) the redemption or other acquisition of the Warrant by the Company.

“Voting Securities” means the shares of Common Stock together with shares of any
class of Capital Stock that are entitled to vote on the appointment or removal
of directors of the Board.

7. Miscellaneous

(a) This Stockholder Agreement shall become effective immediately upon execution
by each of the parties hereto.

(b) Any notice, request, instruction or other document to be given hereunder by
any party to the other parties will be in writing and will be deemed to have
been duly given (a) on the date

7

--------------------------------------------------------------------------------

 

of delivery if delivered personally or by facsimile or e-mail, upon confirmation
of receipt, (b) on the first Business Day following the date of dispatch if
delivered by a recognized next-day courier service or (c) on the third Business
Day following the date of mailing if sent overnight by registered or certified
mail, return receipt requested, postage prepaid.  Any notice received on a day
that is not a Business Day or after 5:00 pm Eastern time on any day shall be
deemed received on the next following Business Day.  All notices hereunder shall
be sent as set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice.

(i) If to the Stockholder:

Wilks Brothers, LLC

17010 IH-20

Cisco, Texas 76437
Attention:  Morgan Neff and Matt Wilks

Facsimile:  (817) 850-3698
Email:  mneff@wilksbrothers.com or mwilks@ie-llc.net

 

with a copy to (which copy alone shall not constitute notice):

Brown Rudnick LLP
7 Times Square

New York, New York 10036

Attention:  John F. Storz
Facsimile:  (212) 209-4801
Email: jstorz@brownrudnick.com

 

(ii) If to the Company or any Supporting Stockholder:

CARBO Ceramics Inc.
575 North Dairy Ashford, Suite 300
Houston, Texas 77079
Attention:  Ernesto Bautista III
Facsimile: (281) 931-8302
Email: ernesto.bautista@carboceramics.com

with a copy to (which copy alone shall not constitute notice):

Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention:  Christopher E. Austin
Facsimile:  (212) 225‑3999
Email:  caustin@cgsh.com

Each party hereto may designate by written notice to the other parties hereto
additional or different addresses for subsequent notices or communications.

8

--------------------------------------------------------------------------------

 

(c) This Stockholder Agreement and all of the agreements contained herein and
the rights, interests or obligations hereunder shall bind and inure to the
benefit of the respective successors and assigns of the parties hereto.  This
Stockholder Agreement shall bind and inure to the benefit of and be enforceable
by the parties hereto and their respective successors and permitted
assigns.  None of the parties may assign any of their rights and delegate any of
their obligations hereunder without the prior written consent of the other
parties.  Any purported assignment in violation of this section shall be null
and void.

(d) The words “hereof,” “herein” and “hereunder” and words of like import used
in this Stockholder Agreement shall refer to this Stockholder Agreement as a
whole and not to any particular provision of this Stockholder Agreement.  Any
singular term in this Stockholder Agreement shall be deemed to include the
plural, and any plural term the singular.  Whenever the words “include,”
“includes,” “included” or “including” are used in this Stockholder Agreement,
they shall be deemed to be followed by the words “without
limitation.”  References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.  References to “Law,” “Laws” or to a
particular statute or Law shall mean such Law or statute as amended, modified or
supplemented from time to time and shall be deemed also to include any and all
rules and regulation promulgated thereunder.  When a reference is made in this
Stockholder Agreement to Articles, Sections, Annexes, Exhibits or Schedules,
such reference shall be to an Article or Section of or Annexes, Exhibit or
Schedule to this Stockholder Agreement unless otherwise indicated.  The headings
contained in this Stockholder Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Stockholder
Agreement.  Any reference herein to this “Stockholder Agreement” shall include
any Annexes, Exhibits and Schedules hereto.

(e) This Stockholder Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of Delaware.

(f) All actions and proceedings arising out of or relating to this Stockholder
Agreement (whether in contract or tort or by statute or otherwise) shall be
heard and determined in the Court of Chancery of the State of Delaware located
in the City of Wilmington, or, in the event (but only in the event) that such
court does not have subject matter jurisdiction over such action or proceeding,
the federal courts of the United States of America located in the City of
Wilmington in the State of Delaware; and the Company, each Supporting
Stockholder and the Stockholder hereby irrevocably submit to the exclusive
jurisdiction and venue of such courts in any such action or proceeding and
irrevocably waive the defense of an inconvenient forum or lack of jurisdiction
to the maintenance of any such action or proceeding.  The Company, each
Supporting Stockholder and the Stockholder agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law.

(g) THE COMPANY, THE SUPPORTING STOCKHOLDERS AND THE STOCKHOLDER ACKNOWLEDGE AND
AGREE THAT ANY ACTION OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO THIS STOCKHOLDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER IN CONTRACT OR TORT OR BY STATUTE OR OTHERWISE) IS LIKELY TO INVOLVE

9

--------------------------------------------------------------------------------

 

COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF SUCH ACTION OR PROCEEDING.  EACH PARTY HERETO CERTIFIES
AND ACKNOWLEDGES THAT:  (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF SUCH ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER;
(B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (C) IT
MAKES THIS WAIVER VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS
WARRANT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

(h) Each party hereto acknowledges that money damages would not be an adequate
remedy in the event that any of the covenants or agreements in this Stockholder
Agreement are not performed in accordance with its terms, and it is therefore
agreed that in addition to and without limiting any other remedy or right it may
have, the non-breaching party will have the right to seek an injunction,
temporary restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof, without any requirement to provide security or post a bond.

(i) This Stockholder Agreement shall be binding upon and inure solely to the
benefit of each party hereto and its successors and permitted assigns, and
nothing in this Stockholder Agreement, express or implied, is intended to or
shall be construed to confer upon any other Person any legal or equitable
rights, benefits or remedies of any nature whatsoever under or by reason of this
Stockholder Agreement.  This Stockholder Agreement may be amended or terminated,
and any provision of this Stockholder Agreement may be waived, in accordance
with the terms hereof without the consent of any Person other than the parties
hereto.

(j) Except as otherwise provided herein, no modification, amendment,
restatement, amendment and restatement, or waiver of any provision of this
Stockholder Agreement shall be effective unless executed by the Company and the
Stockholder, and in case of any such modification, amendment, restatement,
amendment and restatement, or waiver of any provision that would materially
impair any Supporting Stockholder’s rights and obligations pursuant to Section
3(b) or Article 7, such Supporting Stockholder.  No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

(k) This Stockholder Agreement may be executed in two or more counterparts and
delivered by facsimile, portable document format or other electronic
transmission with the same effect as if all signatory parties had signed and
delivered the same original document, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

(l) Except as otherwise expressly set forth herein, this Stockholder Agreement,
and in the case of the Stockholder and the Company, together with the Credit
Agreement, the Registration Rights Agreement and the Warrant, embody the
complete agreement and understanding among

10

--------------------------------------------------------------------------------

 

the parties hereto with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, that may have related to the subject matter hereof in
any way.

(m) It is agreed that no delay or omission to exercise any right, power or
remedy accruing to any party, upon any breach, default or noncompliance by
another party under this Stockholder Agreement, shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of or in any similar
breach, default or noncompliance thereafter occurring.  It is further agreed
that any waiver, permit, consent or approval of any kind or character on the
part of any party hereto of any breach, default or noncompliance under this
Stockholder Agreement or any waiver on such party’s part of any provisions or
conditions of this Stockholder Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Stockholder Agreement, by law or otherwise afforded
to any party shall be cumulative and not alternative.

(n) Notwithstanding anything to the contrary in this Stockholder Agreement, in
no event shall a party be liable under this Stockholder Agreement to any other
party hereto or its representatives for (i) any exemplary or punitive damages or
(ii) any special, consequential, incidental or indirect damages or lost profits,
except in the case of clause (ii), to the extent any such damages or lost
profits would otherwise be recoverable under applicable law in an action for
breach of contract.

(o) In the event that one or more provisions of this Stockholder Agreement shall
be deemed or held to be invalid, illegal or unenforceable in any respect under
any applicable law, this Stockholder Agreement shall be construed with the
invalid, illegal or unenforceable provision deleted, and the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected or impaired thereby.

(p) From time to time, as and when requested by a party hereto, the other
parties hereto will execute and deliver, or cause to be executed and delivered,
all such documents and instruments as may be reasonably necessary to consummate
the transactions contemplated by this Stockholder Agreement.

(q) The Company and the Stockholder agree that the Company shall issue a press
release, in form and substance reasonably acceptable to the Company and the
Stockholder, announcing the transactions contemplated by the Credit Agreement,
this Stockholder Agreement and the Warrant prior to the opening of the financial
markets in New York City no later than the business day immediately after the
date hereof.

*      *      *      *      *      *      *

 

 

 

11

--------------------------------------------------------------------------------

 

Please confirm that the above correctly reflects our understanding and agreement
with respect to the foregoing matters by signing the enclosed copy of this
Stockholder Agreement and returning such copy to us.

 

Very truly yours,

 

 

 

CARBO CERAMICS INC.

 

 

 

By:

 

/s/ Ernesto Bautista III

Name:

 

Ernesto Bautista III

Title:

 

Vice President and Chief Financial Officer

Signature Page to Stockholder Agreement

--------------------------------------------------------------------------------

 

Agreed and accepted:

 

Wilks Brothers, LLC

 

 

 

By:

 

/s/ Morgan S. Neff

Name:

 

Morgan S. Neff

Title:

 

Senior Portfolio Manager

 

 

 

By:

 

/s/ Matthew Wilks

Name:

 

Matthew Wilks

Title:

 

Portfolio Manager and Vice President of Capital Investments

 

William C. Morris (solely with respect to his obligations pursuant to Section
3(b) and Article 7)

 

 

 

 

 

/s/ William C. Morris

 

 

 

 

 

 

 

Robert S. Rubin (solely with respect to his obligations pursuant to Section 3(b)
and Article 7)

 

 

 

 

 

/s/ Robert S. Rubin

 

 

 

 

 

 

 

Gary A. Kolstad (solely with respect to his obligations pursuant to Section 3(b)
and Article 7)

 

 

 

 

 

/s/ Gary A. Kolstad

 

 

 

 

 

 

 

 

 

Signature Page to Stockholder Agreement

--------------------------------------------------------------------------------

 

Exhibit A

FORM OF REGISTRATION RIGHTS AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

 

 

Section 1.01.

 

Definitions

 

1

 

 

 

 

 

ARTICLE II

 

 

 

 

 

REGISTRATION RIGHTS

 

 

 

 

 

 

 

Section 2.01.

 

Demand Registration.

 

4

Section 2.02.

 

Piggyback Registration.

 

6

Section 2.03.

 

Withdrawal of Request for Demand Registration

 

7

Section 2.04.

 

Registration Procedures

 

7

Section 2.05.

 

Conditions to Offering

 

10

Section 2.06.

 

Suspension Period

 

10

Section 2.07.

 

Registration Expenses

 

11

Section 2.08.

 

Rule 144

 

12

Section 2.09.

 

Indemnification; Contribution

 

12

Section 2.10.

 

Transfer of Registration Rights

 

14

 

 

 

 

 

ARTICLE III

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

Section 3.01.

 

Termination

 

14

Section 3.02.

 

No Waiver

 

14

Section 3.03.

 

Recapitalizations, Exchanges Affecting the Registrable Securities

 

15

Section 3.04.

 

Amendment

 

15

Section 3.05.

 

Counterparts

 

15

Section 3.06.

 

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

15

Section 3.07.

 

Notices

 

16

Section 3.08.

 

Entire Agreement

 

17

Section 3.09.

 

Successors, Assigns and Transferees

 

17

Section 3.10.

 

Headings

 

17

Section 3.11.

 

Severability

 

17

Section 3.12.

 

No Third Party Beneficiaries

 

17

Section 3.13.

 

Other Definitional and Interpretive Matters

 

17

 

 

 

-i-

--------------------------------------------------------------------------------

 

This REGISTRATION RIGHTS AGREEMENT, dated as of March 2, 2017 (this
“Agreement”), is by and between CARBO Ceramics Inc., a Delaware corporation,
(the “Company”), and Wilks Brothers, LLC.

WHEREAS, the Company and Wilks Brothers, LLC are party to that certain
Stockholder Agreement, dated as of the date hereof (the “Stockholder
Agreement”); and

WHEREAS, on March 2, 2017, the Company and Wilks Brothers, LLC entered into that
certain Warrant Agreement pursuant to which the Company issued to Wilks
Brothers, LLC a Warrant entitling Wilks Brothers, LLC to purchase 523,022 shares
of Common Stock, subject to adjustment as provided in, and subject to the
provisions of the Warrant; and

WHEREAS, resales by a Stockholder of shares of the Common Stock issuable upon
exercise of the Warrant may be required to be registered under the Securities
Act and applicable state securities law.

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements hereinafter contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Article I

DEFINITIONS

Section 1.01. Definitions. Capitalized terms used but not defined herein shall
have the meanings set forth in the Stockholder Agreement.  As used in and for
purposes of this Agreement, the following terms have the following meanings:

“Affiliate” means, with respect to a specified Person, any Person that directly
or indirectly controls, is controlled by, or is under common control with, such
specified Person; provided, however, that the Company, any of its subsidiaries,
or any of the Company’s other controlled Affiliates, in each case, will not be
deemed to be Affiliates of the Stockholder for purposes of this Agreement.  For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

“Beneficial Owner” and words of similar import have the meaning assigned to such
terms in Rule 13d-3 promulgated under the Exchange Act as in effect on the date
of this Agreement; provided, however, that for purposes of this Agreement, a
Person shall be deemed to be the Beneficial Owner of (i) any securities which
may be acquired by such Person upon the exercise of any rights (irrespective of
whether the right to acquire such securities is exercisable immediately or only
after the passage of time, including the passage of time in excess of sixty (60)
days, the satisfaction of any condition, the occurrence of any event or any
combination of the foregoing) and (ii) any securities which are the subject of
any Derivatives Contract (without regard to any short or similar position under
the same or any other Derivatives Contract) to

1

--------------------------------------------------------------------------------

 

which such Person is a Receiving Party.  The term “Beneficially Own” has a
meaning correlative to the foregoing.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental action to
close.

“Common Stock” means, collectively, the Company’s common stock, par value $0.01
per share.

“Company Stock” has the meaning set forth in Section 2.02(b).

“Demand Notice” has the meaning set forth in Section 2.01(a).

“Demand Registration” has the meaning set forth in Section 2.01(a).

“Demand Registration Statement” means a Registration Statement on Form S-1 (or
any successor form or other appropriate form under the Securities Act) for an
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act (or any similar rule that may be adopted by the SEC).

“Demand Stockholders” has the meaning set forth in Section 2.01(a).

“Derivatives Contract” means a contract between two parties (the “Receiving
Party” and the counterparty) that is designed to produce economic benefits and
risks to the Receiving Party and/or voting rights that correspond substantially
to the ownership by the Receiving Party of a number of securities specified or
referenced in such contract, regardless of whether obligations under such
contract are required or permitted to be settled through delivery of cash,
securities or other property.

“Equity Interests” means the shares of Common Stock or other equity interests,
as the case may be, of the Company, and any securities into which such shares of
Common Stock or other equity interests shall have been changed or any securities
resulting from any reclassification or recapitalization of such shares of Common
Stock or other equity interests.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

“Excluded Registration” means (i) a registration under the Securities Act of
securities registered on Form S-8 or any similar successor form and (ii) a
registration under the Securities Act of securities registered to effect the
acquisition of or combination with another Person, (iii) a registration
statement filed in connection with an exchange offer or offering of securities
solely to the Company’s existing security holders, (iv) a registration
incidental to an issuance of debt securities under Rule 144A or (v) a
registration of securities solely relating to an offering and sale to employees
or directors of the Company pursuant to any employee stock plan or other
employee benefit plan arrangement or a dividend reinvestment plan.

“FINRA” means the Financial Industry Regulatory Authority.

2

--------------------------------------------------------------------------------

 

“Indemnified Party” has the meaning set forth in Section 2.09(c).

“Indemnified Persons” has the meaning set forth in Section 2.09(a).

“Indemnifying Party” has the meaning set forth in Section 2.09(c).

“Inspectors” has the meaning set forth in Section 2.04(h).

“Losses” has the meaning set forth in Section 2.09(a).

“Material Adverse Effect” has the meaning set forth in Section 2.02(b).

“Participating Holder” has the meaning set forth in Section 2.02(a).

“Person” means any individual, partnership, joint venture, corporation, limited
liability company, trust, unincorporated organization, government or any
department or agency thereof or any other entity.

“Prospectus” means the prospectus (including any preliminary prospectus and any
final prospectus) included in any Registration Statement, as amended or
supplemented by any free writing prospectus, whether or not required to be filed
with the SEC, prospectus supplement with respect to the terms of the offering of
any portion of the Registrable Securities covered by the Registration Statement
and by all other amendments and supplements to the prospectus, and all material
incorporated by reference in such prospectus.

“Records” has the meaning set forth in Section 2.04(h).

“Registrable Securities” means (i) the shares of Common Stock issued upon
exercise of the Warrant that are Beneficially Owned by a Stockholder at any time
and (ii) all Equity Interests issued or issuable directly or indirectly with
respect to the securities referred to in the foregoing clause (i) including,
without limitation, by way of share dividend or share split or in connection
with a consolidation or other reorganization; provided, however, that any such
shares of Common Stock or Equity Interests shall cease to be Registrable
Securities if and when (x) they have been effectively registered under the
Securities Act and disposed of in accordance with an effective Registration
Statement covering them, (y) they are able to be sold pursuant to Rule 144
without regard to volume or manner of sale restrictions, or (z) they shall have
ceased to be outstanding (including due to repurchase by the Company or a
subsidiary of the Company).

“Registration Statement” means any registration statement of the Company that
covers resale of any Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
registration statement, including pre- and post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement.

“Representatives” means, with respect to any Person, its Affiliates, its and its
Affiliates’ respective directors, officers, employees, partners, members,
agents, attorneys, consultants and financial and other advisors, and potential
sources of capital (including potential limited partners).

3

--------------------------------------------------------------------------------

 

“Rule 144” means Rule 144 promulgated under the Securities Act or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
effect as such rule.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto and the rules and regulations of the SEC promulgated thereunder.

“Shelf Registration Statement” means a Registration Statement filed with the SEC
on Form S-3 (or any successor form or other appropriate form under the
Securities Act) for an offering to be made on a continuous or delayed basis
pursuant to Rule 415 under the Securities Act (or any similar rule that may be
adopted by the SEC).

“Stockholder” means Wilks Brothers, LLC, a Texas limited company.

“Suspension Period” has the meaning set forth in Section 2.06(a).

“Transfer” means (i) any direct or indirect sale, assignment, disposition or
other transfer, either voluntary or involuntary, of any capital stock or
interest in any capital stock or (ii) in respect of any capital stock or
interest in any capital stock, to enter into any swap or any other agreement,
transaction or series of transactions that hedges or transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of such
capital stock or interest in capital stock, whether any such transaction, swap
or series of transactions is to be settled by delivery of securities, in cash or
otherwise.

“Underwritten Offering” means an offering registered under the Securities Act in
which Equity Interests of the Company are sold to one or more underwriters on a
firm-commitment basis for reoffering to the public.

Article II

REGISTRATION RIGHTS

Section 2.01. Demand Registration.

(a) Demand by Stockholders.  After the written request of Stockholders holding a
majority of the Registrable Securities then held by the Stockholders to register
a specified amount of the Registrable Securities under the Securities Act for
resale (the “Demand Notice”), the Company will (i) give written notice of such
request to all other Stockholders (which notice shall be given in any event
within five (5) Business Days of the date on which the Company received the
Demand Notice) and (ii) use its reasonable best efforts to register, in
accordance with the provisions of this Agreement, all Registrable Securities
that have been requested to be registered in the Demand Notice or by any other
Stockholders by written notice to the Company given within five (5) Business
Days after the date the Company gave such other Stockholders notice of the
Demand Notice (collectively, the “Demand Stockholders”) by filing within thirty
(30) days after the date the Company gave such other Stockholders notice of the
Demand Notice (unless a longer period is agreed to by the Stockholders that made
the Demand Notice) a Registration Statement, on an appropriate form which the
Company is then eligible to use, to

4

--------------------------------------------------------------------------------

 

register the resale of such Registrable Securities (the “Demand
Registration”).  The Demand Notice will specify the number of Registrable
Securities proposed to be offered for sale.  The Demand Stockholders may change
the number of Registrable Securities proposed to be offered pursuant to the
Demand Registration at any time prior to commencement of the offering so long as
such change would not materially adversely affect the timing or success of the
offering.  With the written consent of Stockholders holding a majority of the
Registrable Securities included in the Demand Registration (such consent not to
be unreasonably withheld), the Company may include in the registration effected
pursuant this Section 2.01 any securities for its own account or for the account
of holders of Equity Interests (other than the Stockholders).  For the avoidance
of doubt, the methods of distribution set forth in the Registration Statement or
Prospectus shall not include any right to conduct an underwritten offering of
Registrable Securities.

(b) Effective Registration.  The Company will use its reasonable best efforts to
(i) cause the Registration Statement filed in connection with the Demand
Registration to be declared effective (unless it becomes effective automatically
upon filing) as promptly as practicable after the filing thereof with the SEC
and (ii) keep such Registration Statement current and effective for a period of
not less than ninety (90) days or such longer period as, based upon the opinion
of counsel for the Company, a prospectus is required by law to be delivered in
connection with the sale of Registrable Securities by a dealer.  The Company
further agrees to supplement or make amendments to the Registration Statement as
may be necessary to keep such Registration Statement effective for the period
referred to in clause (ii) above, including (A) to respond to the comments of
the SEC, if any, (B) as may be required by the registration form utilized by the
Company for such Registration Statement or by the instructions to such
registration form, (C) as may be required by the Securities Act or (D) as may be
reasonably requested in writing by the Demand Stockholders and reasonably
acceptable to the Company.

(c) Limitations.  The Company’s obligations in this Section 2.01 shall be
subject to the following limitations:

(i) the Company shall not be required to effect more than three (3) Demand
Registrations pursuant to this Agreement; and

(ii) the Company’s requirement to file a Registration Statement pursuant to this
Section 2.01 shall be in the form of: (A) if at such time the Company is only
eligible to use Form S-1 or any similar long-form Registration Statement, a
Demand Registration Statement covering the Registrable Securities in such
offering, (B) if the Company has an effective Shelf Registration Statement on
file with the SEC that provides for secondary offerings and at such time the
Company is qualified to use Form S-3 or any similar short-form registration
statement, a Prospectus to cover the offer and sale by the Demand Stockholders
from time to time of the Registrable Securities in such offering in accordance
with the methods of distribution set forth in the Prospectus, or (C) if at such
time the Company is qualified to use Form S-3 or any similar short-form
registration statement, a Shelf Registration Statement relating to the offer and
sale by the Demand Stockholders from time to time of the Registrable Securities
in such offering in accordance with the methods of distribution set forth in the
Shelf Registration Statement.

5

--------------------------------------------------------------------------------

 

Section 2.02. Piggyback Registration.  

(a) If at any time the Company proposes to register any of its Equity Interests
(other than pursuant to an Excluded Registration) under the Securities Act for
sale to the public (whether for the account of the Company or the account of any
securityholder of the Company) and the form of Registration Statement to be used
permits the registration of Registrable Securities, the Company shall give
prompt written notice to each Stockholder (which notice shall be given not less
than fifteen (15) days prior to the anticipated filing date), which notice shall
offer each Stockholder the opportunity to include any or all of its Registrable
Securities in such Registration Statement, subject to the limitations contained
in Section 2.02(b) hereof.  If a Stockholder (in such capacity, a “Participating
Holder”) desires to have its Registrable Securities included in such
Registration Statement, it shall so advise the Company in writing (stating the
number of shares desired to be registered) within five (5) Business Days after
the date of such notice from the Company.  Each Stockholder shall have the right
to withdraw such Stockholder’s request for inclusion of Stockholder’s
Registrable Securities in any Registration Statement pursuant to this Section
2.02(a) by giving written notice to the Company of such withdrawal.  Subject to
Section 2.02(b) below, the Company shall use commercially reasonable efforts to
include in such Registration Statement all such Registrable Securities so
requested to be included therein; provided, however, that the Company may at any
time and in its sole and absolute discretion withdraw or cease proceeding with
any such registration if it shall at the same time withdraw or cease proceeding
with the registration of all other equity securities originally proposed to be
registered.

(b) If a nationally recognized independent investment banking firm selected by
the Company to act as lead underwriter in connection with the public offering of
securities under this Section 2.02 advises the Company that the inclusion of the
Registrable Securities requested to be included in the Registration Statement
pursuant to Section 2.02(a) will exceed the number of Equity Interests which can
be sold without materially and adversely affecting the pricing or the success of
such offering (a “Material Adverse Effect”), the Company will be obligated to
include in the Registration Statement (after registering all Equity Interests
for its own account in the case of a primary offering (the “Company Stock”)), as
to each Participating Holder, only a portion of the Registrable Securities such
Participating Holder has requested be registered equal to the product of: (i)
the ratio which such Participating Holder’s requested number of Registrable
Securities bears to the total number of Equity Interests requested to be
included in such Registration Statement by all other Persons (including the
Participating Holder) who have requested (pursuant to contractual registration
rights) that their Equity Interests be included in such Registration Statement;
and (ii) the maximum number of Equity Interests (less the amount of Company
Stock to be included in such offering) that such lead underwriter advises may be
sold in the offering covered by the Registration Statement without a Material
Adverse Effect.  If, as a result of the provisions of this Section 2.02(b), the
Participating Holder shall not be entitled to include all Registrable Securities
in a registration that the Participating Holder has requested to be so included,
the Participating Holder may withdraw such its request to include Registrable
Securities in such Registration Statement by giving written notice to the
Company of such withdrawal.

(c) Underwritten Registration. If the registration referred to in Section
2.02(a) is proposed to be an Underwritten Offering, the Company will so advise
the Stockholders as a part

6

--------------------------------------------------------------------------------

 

of the written notice given pursuant to Section 2.02(a).  In the event of an
Underwritten Offering, the right of any Stockholder to registration pursuant to
this Section 2.02 and the inclusion of such Stockholder’s Registrable Securities
in the underwriting will be conditioned upon such Stockholder’s participation in
such underwriting on the terms thereof and each such Stockholder will (together
with the Company and any other holders distributing their securities through
such underwriting) enter into an underwriting agreement in customary form with
the underwriter(s) selected for such underwriting (including pursuant to the
terms of any over-allotment or “green shoe” option requested by the managing
underwriter(s)), provided that (A) no Stockholder shall be required to sell more
than the number of Registrable Securities that such Stockholder has requested
the Company to include in such registration, (B) if any Stockholder disapproves
of the terms of the underwriting, such Stockholder may elect to withdraw
therefrom by written notice to the Company and the managing underwriter(s) and
(C) no Stockholder shall be required to make any representations or warranties
(i) other than those customarily made by selling shareholders in an underwriting
agreement or (ii) regarding such Stockholder’s knowledge about the Company.

Section 2.03. Withdrawal of Request for Demand Registration.  Demand
Stockholders holding a majority of the Registrable Securities to be offered
pursuant to such Demand Registration will be permitted to rescind a request for
the Demand Registration; provided that each such rescinding Stockholder shall
promptly reimburse the Company for the reasonable out-of-pocket expenses
incurred by the Company in connection with such request on a pro rata basis in
accordance with the number of Registrable Securities that each such Stockholder
originally intended to be offered, and following such reimbursement, such
request will not count as a request for the Demand Registration by Stockholders
pursuant to Section 2.01.

Section 2.04. Registration Procedures. In connection with the registration of
the sale of Registrable Securities pursuant hereto, the Company will as promptly
as reasonably practicable:

(a) but no less than five (5) Business Days prior to the initial filing of the
Registration Statement, furnish to the relevant Stockholders, prior to the
filing of the Registration Statement, copies of such Registration Statement as
it is proposed to be filed, and thereafter such copies of such Registration
Statement, each amendment and supplement thereto (in each case including all
exhibits thereto, including each preliminary Prospectus), copies of any and all
transmittal letters or other correspondence with the SEC relating to such
Registration Statement, and such other documents in such quantities as such
Stockholders may reasonably request from time to time in order to facilitate the
disposition of such Registrable Securities, and give such Stockholders and their
Representatives a reasonable opportunity to review and comment on the same prior
to filing any such documents, it being understood that the Company shall not
file the Registration Statement containing any statements with respect to the
Stockholders or the “Plan of Distribution” to which the Stockholders shall
reasonably object in writing;

(b) cause the Company’s Representatives to supply all information reasonably
requested by the relevant Stockholders, or their Representatives in connection
with the Registration Statement that is customarily provided by issuers and
their Representatives in connection with a Registration Statement;

7

--------------------------------------------------------------------------------

 

(c) notify the relevant Stockholders promptly after the Company receives notice
thereof, of the time when such Registration Statement has been declared
effective or a supplement to any Prospectus forming a part of such Registration
Statement has been filed;

(d) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as the relevant Stockholders reasonably request; provided, however, that the
Company shall in no event be required to (w) qualify generally to do business in
any jurisdiction where it is not then so qualified, (x) subject itself to
taxation in any jurisdiction where it is not otherwise then so subject, (y) take
any action that would subject it to service of process in suits other than those
arising out of the offer and sale of the securities covered by the Registration
Statement or (z) consent to general service of process in any jurisdiction where
it is not then so subject;

(e) notify the relevant Stockholders at any time when a Prospectus relating to
Registrable Securities is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Company becomes aware that a
Prospectus included in the Registration Statement or amendment or supplement
relating to such Registrable Securities contains an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and the Company will promptly
prepare and file with the SEC a supplement or amendment to such Prospectus and
Registration Statement so that, as thereafter delivered to the purchasers of the
Registrable Securities, such Prospectus and Registration Statement will not
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;

(f) advise the relevant Stockholders promptly and, if requested by such Persons,
confirm such advice in writing, of the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement under the Securities
Act or of the suspension by any state securities commission of the qualification
of the Registrable Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes.  If at any time
the SEC shall issue any stop order suspending the effectiveness of the
Registration Statement, or any state securities commission or other regulatory
authority shall issue an order suspending the qualification or exemption from
qualification of the Registrable Securities under state securities or “blue sky”
laws, the Company shall use its reasonable best efforts to obtain the withdrawal
or lifting of such order as promptly as practicable and shall promptly notify
the Stockholders in writing of any such withdrawal or lifting of such order;

(g) if requested by the relevant Stockholders, promptly include in the
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, such information as such Stockholders may reasonably
request to have included therein, including information relating to the “Plan of
Distribution” of the Registrable Securities, information with respect to the
number of Registrable Securities being sold and any other terms of the offering
of the Registrable Securities to be sold in such offering, and make all required
filings of such Prospectus supplement or post-effective amendment as promptly as
practicable after the Company is notified of the matters to be included in such
Prospectus supplement or post-effective amendment;

8

--------------------------------------------------------------------------------

 

(h) except to the extent prohibited by applicable law and subject to entry into
a customary confidentiality agreement or arrangement, make available, after
reasonable advance notice, for inspection by the relevant Stockholders and any
Representative for such Stockholders (collectively, the “Inspectors”), during
business hours at the offices where such information is normally kept, any
financial and other records and corporate documents of the Company
(collectively, the “Records”) as will be reasonably necessary to enable them to
conduct reasonable and customary due diligence with respect to the Company and
the related Registration Statement and Prospectus and request the
Representatives of the Company and its subsidiaries to supply all information
reasonably requested by any such Inspector; provided, however, that Records and
information obtained hereunder will be used by such Inspectors only for purposes
of conducting such due diligence;

(i) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC and make generally available to its security
holders, within the required time period, an earnings statement covering a
period of twelve (12) months, beginning with the first fiscal quarter after the
effective date of the Registration Statement relating to such Registrable
Securities (as the term “effective date” is defined in Rule 158(c) under the
Securities Act), which earnings statement will satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder or any successor
provisions thereto;

(j) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the Registration Statement not later than the
effective date of such Registration Statement;

(k) cooperate with relevant Stockholders to facilitate the timely preparation
and delivery of certificates, or entry into the book-entry system of the
transfer agent of the Registrable Securities, representing the Registrable
Securities to be sold under the Registration Statement in a form eligible for
deposit with The Depository Trust Company not bearing any restrictive legends
and not subject to any stop transfer order with any transfer agent (which
Registrable Securities shall have any notations reflecting restrictions on the
transfer thereof removed promptly following (A) such sale and (B) receipt by the
Company of a “prospectus” letter from the broker and such other information as
the Company may reasonably request with respect to such sale), and cause such
Registrable Securities to be issued in such denominations and registered in such
names as the relevant Stockholders may request in writing in connection with the
closing of any sale of Registrable Securities;

(l) furnish to each relevant Stockholder, without charge, as many conformed
copies as such Stockholder may reasonably request of the Registration Statement
and any amendment or post-effective amendment thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits (including those incorporated by reference);

(m) in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in form and substance as is
customarily given by the Company to underwriters in an Underwritten Offering,
with the underwriter(s) of such offering;

9

--------------------------------------------------------------------------------

 

(n) use its commercially reasonable efforts to furnish, on the date that shares
of Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters by
the Company in an Underwritten Offering, addressed to the underwriters and (ii)
a letter dated as of such date, from the independent public accountants of the
Company, in form and substance as is customarily given by independent public
accountants to underwriters in an Underwritten Offering, addressed to the
underwriters;

(o) use its reasonable best efforts to cause such Registrable Securities to be
listed or quoted on the New York Stock Exchange or, if the Common Stock (or
other Equity Interests, if applicable) is not then listed on the New York Stock
Exchange, then on such other securities exchange or national quotation system on
which the Common Stock (or other Equity Interests, if applicable) is then listed
or quoted; and

(p) take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities in accordance with the terms hereof.

Section 2.05. Conditions to Offering. (a) The obligations of the Company to take
the actions contemplated by Section 2.01, Section 2.02, and Section 2.04 with
respect to an offering of Registrable Securities will be subject to the relevant
Stockholders furnishing to the Company such information regarding such
Stockholders, the Registrable Securities or the distribution of such Registrable
Securities as the Company may from time to time reasonably request in writing,
in each case to the extent required by the Securities Act and the rules and
regulations promulgated thereunder, or under state securities or “blue sky”
laws.

(b) The Stockholders agree that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 2.04(e) or 2.04(f)
or a condition described in Section 2.06(a), the Stockholders will forthwith
discontinue disposition of such Registrable Securities pursuant to the
Registration Statement covering the sale of such Registrable Securities until
the Stockholder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 2.04(e) or notice from the Company of the
termination of the stop order or Suspension Period.  

Section 2.06. Suspension Period.

(a) Notwithstanding anything to the contrary contained in this Agreement, if the
filing, initial effectiveness or continued use of the Registration Statement for
resales of Registrable Securities pursuant to Section 2.01 or Section 2.02 at
any time would (A) in the good faith judgment of the chief executive officer or
chief financial officer of the Company, after consultation with counsel for the
Company, (i) require the disclosure of material non-public information by the
Company, the premature disclosure of which at such time would be materially
detrimental to the Company, or (ii) require the disclosure in such Registration
Statement of a contemplated bona fide material financing, acquisition, corporate
reorganization or other similar material transaction or other material event or
circumstance affecting the Company, the premature disclosure of which at such
time would be materially detrimental to the

10

--------------------------------------------------------------------------------

 

Company or the holders of Equity Interests; or (B) require the inclusion, at
that time, in such Registration Statement of financial statements of a business
to be acquired, or pro forma financial statements reflecting the acquisition of
such business, where the business combination has occurred, or is probable, and
such financial statements are not then available to the Company for reasons
beyond the Company’s control, the Company shall be entitled, from time to time,
by providing prior written notice to the Stockholders, to require the
Stockholders to postpone the filing or suspend the use of the Registration
Statement for a reasonable period of time not to exceed sixty (60) days in
succession (or a longer period of time with the prior written consent of a
majority of the Stockholders, which consent shall not be unreasonably withheld)
or three (3) times in any one-year period (a “Suspension Period”); provided that
the Company shall not register any securities for sale for its own account or
that of any other shareholder of the Company during any Suspension Period.  In
the event of any such suspension pursuant to this Section 2.06(a), the Company
shall furnish to the Stockholders a written notice setting forth the estimated
length of the anticipated delay.  The Company will use reasonable best efforts
to limit the length of any Suspension Period and shall notify the Stockholders
promptly upon the termination of the Suspension Period.  Notice of the
commencement of a Suspension Period shall simply specify such commencement and
shall not contain any facts or circumstances relating to such commencement or
any material non-public information.  The Company shall respond promptly to
reasonable inquiry by a Stockholder as to such facts and circumstances.  Upon
notice by the Company to the Stockholders of any determination to commence a
Suspension Period, the Stockholders shall keep the fact of any such Suspension
Period strictly confidential, and during any Suspension Period, promptly halt
any offer, sale, trading or transfer of any Equity Interests pursuant to a
Prospectus for the duration of the Suspension Period until (x) the Suspension
Period has expired or, if earlier, (y) the Company has provided notice that the
Suspension Period has been terminated.

(b) After the expiration of any Suspension Period and without any further
request from a Stockholder, the Company shall as promptly as reasonably
practicable prepare a Registration Statement or post-effective amendment or
supplement to the applicable Registration Statement or Prospectus, or any
document incorporated therein by reference, or file any other required document
so that, as thereafter delivered to purchasers of the Registrable Securities
included therein, if necessary so that the Prospectus will not include a
material misstatement or omission or be not effective and useable for resale of
Registrable Securities.

Section 2.07. Registration Expenses. Subject to Section 2.03, all fees and
expenses incurred by the Company in effecting any registration pursuant to this
Agreement, including all fees and expenses incurred in complying with securities
or “blue sky” laws, printing expenses, any registration or filing fees payable
under any federal or state securities or “blue sky” laws, the fees and expenses
incurred in connection with any listing or quoting of the securities to be
registered on any national securities exchange or automated quotation system,
fees of FINRA, fees and disbursements of counsel for the Company, fees and
expenses of the Company’s independent registered certified public accounting
firm, and reasonable fees, charges and disbursements of counsel to the
Stockholders (including any reasonable expenses of counsel to the Stockholders
in connection with the filing or amendment of any Registration Statement or
Prospectus hereunder) will be borne by the Company; provided, however, that the
Stockholders will bear and pay any underwriting discounts, fees and commissions,
agent fees and commissions, transfer taxes, and any expenses required by
applicable law to be paid by a

11

--------------------------------------------------------------------------------

 

selling shareholder, in each case with respect to Registrable Securities offered
for the Stockholders’ account pursuant to any Registration Statement.

Section 2.08. Rule 144.  The Company covenants that it will use reasonable best
efforts to file the reports required to be filed by it under the Securities Act
and the Exchange Act and the rules and regulations adopted by the SEC thereunder
and it will use reasonable best efforts to take any such further action as
reasonably requested, all to the extent required from time to time to enable the
Stockholders to sell Registrable Securities pursuant to Rule 144 without
registration under the Securities Act.  Upon the reasonable request of a
Stockholder, the Company will deliver to such Stockholder a written statement as
to whether it has complied with such requirements and, if not, the specifics
thereof.

Section 2.09. Indemnification; Contribution. (a)  In connection with any
registration of Registrable Securities pursuant to Section 2.01 or Section 2.02,
the Company will indemnify, defend, hold harmless and reimburse each
Stockholder, its Affiliates, directors, officers, shareholders, employees,
advisors and representatives and each Person who controls such Stockholders
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act (collectively, the “Indemnified Persons”) from and against any
and all losses, claims, damages, liabilities, costs (including costs of
preparation and reasonable attorneys’ fees and any legal or other fees or
expenses incurred by such party in connection with any investigation or
proceeding), expenses, judgments, fines, penalties, charges and amounts paid in
settlement (collectively, “Losses”) caused by any untrue or alleged untrue
statement of material fact contained or incorporated by reference in any part of
any Registration Statement or any Prospectus, including any amendment or
supplement thereto, used in connection with the Registrable Securities, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, in the light of the circumstances under which they were made) not
misleading.  The reimbursements required by this Section 2.09(a) will be made by
periodic payments during the course of the investigation or defense, as and when
bills are received or expenses incurred.

(b) In connection with any Registration Statement or Prospectus, the
Stockholders who sell Registrable Securities pursuant to such Registration
Statement or Prospectus will severally but not jointly indemnify, defend and
hold harmless the Company, its directors, its officers, its employees and each
Person, if any, who controls the Company (within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act) to the same
extent as the foregoing indemnity from the Company to the Stockholders, but only
with respect to information arising out of or based upon information furnished
by such Stockholder or on such Stockholder’s behalf (in each case, in its
capacity as a Stockholder), in either case specifically for use in any
Registration Statement or any Prospectus, including any amendment or supplement
thereto; provided, however, that such Stockholder shall not be liable in any
such case to the extent that prior to the filing of any such Registration
Statement or Prospectus or amendment thereof or supplement thereto, such
Stockholder has furnished to the Company in writing information expressly for
use in such Registration Statement or Prospectus or any amendment thereof or
supplement thereto which corrected or made not misleading information previously
furnished to the Company.

12

--------------------------------------------------------------------------------

 

(c) In case any claim, action or proceeding (including any governmental
investigation) is instituted involving any Person in respect of which indemnity
may be sought pursuant to Section 2.09(a) or Section 2.09(b), such Person (the
“Indemnified Party”) will promptly notify the Person against whom such indemnity
may be sought (the “Indemnifying Party”) in writing and the Indemnifying Party
shall be entitled to participate therein and, to the extent it shall wish, to
assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Party and will pay the fees and disbursements of such counsel
related to such proceeding; provided, however, that the failure or delay to give
such notice shall not relieve the Indemnifying Party of its obligations pursuant
to this Agreement except to the extent that it shall be determined by a court of
competent jurisdiction that such Indemnifying Party has been prejudiced by such
failure or delay.  In any such claim, action or proceeding, the Indemnified
Party shall have the right, but not the obligation, to participate in any such
defense and to retain its own counsel, but the fees and expenses of such counsel
will be at the expense of such Indemnified Party unless (i) the Indemnifying
Party and the Indemnified Party have mutually agreed to the retention of such
counsel, (ii) the Indemnifying Party fails to assume the defense of the claim,
action or proceeding within fifteen (15) Business Days following receipt of
notice from the Indemnified Party or (iii) the Indemnified Party and the
Indemnifying Party are both actual or potential defendants in, or targets of,
any such action and the Indemnified Party has been advised by counsel that
representation of both parties by the same counsel would be inappropriate due to
actual or potential conflicting interests between them.  It is understood that
the Indemnifying Party will not, in connection with any claim, action or
proceeding or related claims, actions or proceedings in the same jurisdiction,
be liable for the reasonable fees and expenses of more than one (1) separate
firm of attorneys (in addition to any local counsel) at any time for all such
Indemnified Parties and that all such reasonable fees and expenses will be
reimbursed as they are incurred.  In the case of the retention of any such
separate firm for the Indemnified Parties, such firm will be designated in
writing by the Indemnified Parties.  The Indemnifying Party will not be liable
for any settlement of any claim, action or proceeding effected without its
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed), but if such claim, action or proceeding is settled with such
consent or if there has been a final judgment for the plaintiff, the
Indemnifying Party agrees to indemnify the Indemnified Party from and against
any Loss by reason of such settlement or judgment.  No Indemnifying Party will,
without the prior written consent of the Indemnified Party, settle, compromise
or offer to settle or compromise any pending or threatened proceeding in respect
of which any Indemnified Party is seeking indemnity hereunder, unless such
settlement includes (A) an unconditional release of such Indemnified Party from
all liability in connection with such proceeding, (B) no finding or admission of
any violation of law or any violation of the rights of any Person by the
Indemnified Party or any of its Affiliates can be made as the result of such
action and (C) the sole relief (if any) provided is monetary damages that are
reimbursed in full by the Indemnifying Party.  

(d) If the indemnification provided for in this Section 2.09 from the
Indemnifying Party is unavailable to an Indemnified Party hereunder or is
insufficient in respect of any Losses referred to in this Section 2.09, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party, will
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses (i) in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions that resulted in such Losses, as well as any other relevant equitable
considerations, or (ii) if the allocation provided by

13

--------------------------------------------------------------------------------

 

clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative fault referred to in clause (i),
but also the relative benefit of the Company, on the one hand, and such
Stockholder, on the other hand, in connection with the statements or omissions
that resulted in such Losses, as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party will be determined by reference to, among other things, whether any action
in question, including any untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact, has been taken by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action, statement or omission.  The
amount paid or payable by a party as a result of the Losses referred to above
will be deemed to include, subject to the limitations set forth in Section
2.09(c), any reasonable legal or other out-of-pocket fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding.

(e) The parties agree that it would not be just and equitable if contribution
pursuant to Section 2.09(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in Section 2.09(d).  No Person guilty of “fraudulent
misrepresentation” (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.  In no event shall any Stockholder be obligated to
provide indemnification or contribution in excess of the net aggregate proceeds
received from the sale of Registrable Securities pursuant to the applicable
Registration Statement or Prospectus.  

Section 2.10. Transfer of Registration Rights. The registration rights of a
Stockholder under this Agreement with respect to any Registrable Securities may
be transferred or assigned to (i) an Affiliate of such Stockholder; (ii) any
Permitted Transferee (as defined in the Warrant) of Wilks Brothers, LLC or (iii)
if the Stockholder is an entity, a partner, stockholder or member thereof;
provided, however, that (a) such Stockholder shall give the Company written
notice prior to the time of such transfer stating the name and address of the
transferee and identifying the Registrable Securities with respect to which the
rights under this Agreement are being transferred; (b) such transferee shall
agree in writing, in form and substance satisfactory to the Company, to be bound
as a Stockholder by the provisions of this Agreement; and (c) such transferee is
not a direct competitor of the Company.

Article III

MISCELLANEOUS

Section 3.01. Termination.  The provisions in this Agreement shall terminate
with respect to each individual Stockholder on the first date when such
Stockholder no longer holds any Registrable Securities.

Section 3.02. No Waiver.  Notwithstanding anything to the contrary contained
herein, nothing in this Agreement shall be deemed a waiver by the Company of any
restrictions on the Transfer of any Registrable Securities.

14

--------------------------------------------------------------------------------

 

Section 3.03. Recapitalizations, Exchanges Affecting the Registrable
Securities.  The provisions of this Agreement shall apply, to the full extent
set forth herein, with respect to the Registrable Securities, to any and all
shares of stock of the Company or any successor or assign of the Company
(whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in exchange for, or in substitution of the Registrable
Securities, by reason of a stock dividend, stock split, stock issuance, reverse
stock split, combination, recapitalization, reclassification, merger,
consolidation or otherwise.  Upon the occurrence of any of such events, amounts
hereunder shall be appropriately adjusted.

Section 3.04. Amendment.  Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement or in the case of a
waiver, by the party against whom the waiver is to be effective.

Section 3.05. Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in .PDF
form, or by any other electronic means designed to preserve the original graphic
and pictorial appearance of a document, will be deemed to have the same effect
as physical delivery of the paper document bearing the original
signatures.  This Agreement shall become effective when each party hereto shall
have received counterparts hereof signed by all of the other parties
hereto.  Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).

Section 3.06. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with and
governed by the Laws of the State of New York, without regard to the conflicts
of law rules of such State that would result in the application of any Law other
than the Law of the State of New York.

(b) All actions and proceedings arising out of or relating to this Agreement
(whether in contract or tort or by statute or otherwise) shall be heard and
determined in the Court of Chancery of the State of Delaware located in the City
of Wilmington, or, in the event (but only in the event) that such court does not
have subject matter jurisdiction over such action or proceeding, the federal
courts of the United States of America located in the City of Wilmington in the
State of Delaware; and the Company and the Stockholder hereby irrevocably submit
to the exclusive jurisdiction and venue of such courts in any such action or
proceeding and irrevocably waive the defense of an inconvenient forum or lack of
jurisdiction to the maintenance of any such action or proceeding.  The Company
and the Stockholder agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable law.

(c) THE COMPANY AND THE STOCKHOLDER ACKNOWLEDGE AND AGREE THAT ANY ACTION OR
PROCEEDING ARISING OUT OF, IN CONNECTION

15

--------------------------------------------------------------------------------

 

WITH OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER IN CONTRACT OR TORT OR BY STATUTE OR OTHERWISE) IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF SUCH ACTION OR PROCEEDING.  EACH PARTY HERETO CERTIFIES
AND ACKNOWLEDGES THAT:  (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF SUCH ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER;
(B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (C) IT
MAKES THIS WAIVER VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS
WARRANT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 3.07. Notices.  All notices and other notices and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed given if delivered personally, transmitted by facsimile or e-mail (and
confirmed), mailed by registered or certified mail with postage prepaid and
return receipt requested, or sent by commercial overnight courier, courier fees
prepaid (if available; otherwise, by the next best class of service available),
to the parties at the following addresses:

If to the Company:

CARBO Ceramics Inc.

575 North Dairy Ashford, Suite 300

Houston, Texas 77079

Attention:   Ernesto Bautista III

Facsimile:   (281) 931-8302

Email:         ernesto.bautista@carboceramics.com

With copies to (which shall not constitute notice):

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention:   Christopher Austin

Facsimile:   (212) 225-3999

Email:         caustin@cgsh.com

If to any Holder, at its address listed on the signature pages hereof.

Any party may from time to time change its address or designee for notification
purposes by giving the other parties prior notice in the manner specified above
of the new address or the new designee and the subsequent date upon which the
change shall be effective.

16

--------------------------------------------------------------------------------

 

Section 3.08. Entire Agreement.  This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties hereto with respect to the subject matter hereof.

Section 3.09. Successors, Assigns and Transferees.  This Agreement and all of
the agreements contained herein and the rights, interests or obligations
hereunder shall bind and inure to the benefit of the respective successors and
assigns of the parties hereto.  This Agreement shall bind and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.  Except as set forth in Section 2.10 and
Section 3.03, none of the parties may assign any of their rights and delegate
any of their obligations hereunder without the prior written consent of the
other parties.  Any purported assignment in violation of this section shall be
null and void.

Section 3.10. Headings.  The Article and Section headings in this Agreement are
for convenience of reference only, do not constitute a part of this Agreement
and shall not limit, extend or otherwise affect the meaning or interpretation of
the terms and provisions of this Agreement.

Section 3.11. Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
governmental entity to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party
hereto.  Upon such a determination, the parties hereto shall negotiate in good
faith to modify this Agreement so as to affect the original intent of the
parties hereto as closely as possible in an acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

Section 3.12. No Third Party Beneficiaries.  Nothing in this Agreement is
intended or shall be construed to give any Person, other than the parties hereto
and their respective successors, assigns and legal representatives, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.

Section 3.13. Other Definitional and Interpretive Matters.  Unless otherwise
expressly provided or the context otherwise requires, for purposes of this
Agreement the following rules of interpretation apply.

(a) When calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period is excluded.  If the last
day of such period is a non-Business Day, the period in question ends on the
next succeeding Business Day.

(b) Any reference in this Agreement to $ means U.S. dollars.

(c) Any reference in this Agreement to gender includes all genders, and words
imparting the singular number also include the plural and vice versa.

17

--------------------------------------------------------------------------------

 

(d) All references in this Agreement to any “Article,” or “Section are to the
corresponding Article or Section of this Agreement.

(e) The words “herein,” “hereinafter,” “hereof,” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires.

(f) The word “including” or any variation thereof means “including, but not
limited to,” and does not limit any general statement that it follows to the
specific or similar items or matters immediately following it.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 

18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first written
above.

 

CARBO Ceramics Inc.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Wilks Brothers, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address:

 

17010 IH-20

Cisco, Texas 76437

Attention:

 

Morgan Neff and Matt Wilks

Facsimile:

 

(817) 850-3698

Email:

 

MNeff@wilksbrothers.com

 

 

mwilks@ie-llc.net

 

 

 

Copy to:

 

 

 

Brown Rudnick LLP

7 Times Square

New York, New York 10036

Attention:

 

John F. Storz

Facsimile:

 

(212) 209-4801

Email:

 

jstorz@brownrudnick.com

 

--------------------------------------------------------------------------------

 

Annex A

Shareholder Ownership of Voting Securities

 

Name of Shareholder

Number of Voting Securities

Wilks Brothers, LLC

1,323,176(1)

Dan and Staci Wilks

1,000,143

 

(1) Wilks Brothers, LLC also holds short 6,235 put option contracts, with a
strike price of $14.00.

 

 